DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/14/2022, with respect to §102 and 103 have been fully considered and are persuasive.  The prior art rejections of 12/17/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 9, 10, 12-14, 18, 21-23, 27, 30, 32, 34 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 of the present application is directed to:
A data transmission method, comprising:
generating M conjugate symbol pairs, wherein M is more than or equal to 1; and
transmitting the conjugate symbol pairs.

The closest prior art of Kuchi et al. (US 2011/0110304) discloses everything described above.
However, the prior art does not disclose wherein the M conjugate symbol pairs comprise one of:
M symbols obtained by performing spreading processing on B modulation symbols and M symbols obtained by conjugating the M symbols obtained by performing the spreading processing, where B is more than or equal to 1;
M symbols obtained by performing DFT and spreading processing on C modulation symbols and M symbols obtained by conjugating the M symbols obtained by performing the DFT and the spreading processing, where C is more than or equal to 1;
M symbols obtained by performing spreading processing and DFT on D modulation symbols and M symbols obtained by conjugating the M symbols obtained by performing the spreading processing and the DFT, where D is more than or equal to 1;
M symbols obtained by performing DFT and spreading processing on E modulation symbols and M symbols obtained by performing DFT and spreading processing after conjugation and permutation of the E modulation symbols, where E is more than or equal to 1;
M symbols obtained by performing spreading processing and DFT on F modulation symbols and M symbols obtained by performing spreading processing and DFT after conjugation and permutation of the F modulation symbols, where F is more than or equal to 1; and
M symbols obtained by performing spreading processing and DFT on G modulation symbols and M symbols obtained by performing spreading processing, conjugation and permutation, and DFT on the G modulation symbols, where G is
more than or equal to 1, wherein the conjugation and permutation comprise one of the following conditions: the conjugation is performed before the permutation, and the conjugation is performed after the permutation; and the spreading processing refers to spreading symbols by use of a spreading sequence.

These limitations, in combination with the rest of the recited subject matter, distinguishes claim 1 and its dependents over the prior art, rendering them allowable.

Claim 14 is directed to a data transmission method, comprising:
generating M symbols [d0 to dM-1];
transforming the M symbols [d0 to dM-1] to generate M symbols [e0 to eM-1];
and transmitting [d0 to dM-1] and [e0 to eM-1], wherein M is more than or equal to 1;
wherein transforming the M symbols [d0 to dM-1] to generate the M symbols [e0 to eM-1] comprises one of:
conjugating and permuting or transposing the M symbols [d0 to dM-1] to obtain the M symbols [e0 to eM-1];
conjugating and permuting the M symbols [d0 to dM-1] to a negative sequence conjugating and permuting the M symbols [d0 to dM-1] to an opposite sequence to obtain the M symbols [e0 to eM-1], where e0 = d0* and 0 ≤ k ≤ M-1; and 
conjugating and permuting the M symbols [d0 to dM-1] to an opposite sequence to obtain the M symbols [e0 to eM-1] where ek=d*M-1-k and 0 ≤ k ≤ M-1. 
The closest prior art of Papasakellariou et al. (US 2011/0228863) discloses everything described above.
However, the prior art does not further disclose: 
wherein transmitting [d0 to dM-1] and [e0 to eM-1] comprises one of: 
multiplying [d0 to dM-1] and/or [e0 to eM-1] by a specified value, then performing spreading processing by use of a spreading sequence respectively, and then transmitting a processing result; 
performing spreading processing on [d0 to dM-1] and [e0 to eM-1] by use of a spreading sequence respectively, and then transmitting a processing result; and 
performing spreading processing on [d0 to dM-1] and [e0 to eM-1] by use of a spreading sequence respectively, multiplying symbols obtained after spreading of [d0 to dM-1] and/or symbols obtained after spreading of [e0 to eM-1] by a specified value, and then transmitting a multiplication result.
These limitations, in combination with the rest of the recited subject matter, distinguishes claim 14 and its dependents over the prior art, rendering them allowable.

Claim 22 is directed to a data transmission method, comprising:
receiving M conjugate symbol pairs, wherein M is more than or equal to 1; and
performing channel estimation by use of the symbol pairs,
wherein performing the channel estimation by use of the symbol pairs comprises:
acquiring a first symbol and a second symbol corresponding to two symbols of the symbol pair. 
The closest prior art of Kuchi et al. (US 2011/0110304) discloses everything described above.
However, the prior art does not disclose: 
multiplying the first symbol by the second symbol to obtain a square of a channel estimation value, and executing a root extraction operation on the square of the channel estimation value to obtain the channel estimation value and a negative value of the channel estimation value;
after channel equalization is performed on the first symbol and the second symbol by use of the channel estimation value respectively, merging two obtained equalization results as a first equalization result;
after channel equalization is performed on the first symbol and the second symbol by use of the negative value of the channel estimation value respectively, merging two obtained equalization results as a second equalization result; and
performing Cyclic Redundancy Check (CRC) on results obtained by demodulating and decoding the first equalization result and the second equalization result to determine whether the results are correctly decoded or not.

These limitations, in combination with the rest of the recited subject matter, distinguishes claim 22 and its dependents over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.